DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.
 	Claims 33-34, and 39 have been canceled. Claims 1-32, 35-38, 40-52 and 55-56 are now pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/1/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 103



Claims 1-28, 32, 35-38, 40-52 and 55-56 are newly rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0322212 (October 30, 2014), hereafter referred to as Brogdon et al., in view of  WO 2006/032923 (March, 2006), hereafter referred to as Carlson et al., Jarnaess et al. (2008) J. Biol., Chem., Vol. 283(48), 33708-33718, Kuras et al. (2012) Am. J. Physiol. Cell Physiol., Vol. 302, C1504-C1512, Gulati et al. (2013) J. Immunother., Vol. 1(Suppl 1):P12. Doi:10.1186/2051-1426-1-S1-P12, and Goedhart et al. (2011) PLoS ONE, Vol. 6(11): e27321. doi:10.1371/journal.pone. 0027321.
Brogdon et al. teaches chimeric antigen receptors (CARs) and nucleic acids encoding chimeric antigen receptors where the CARs comprise an antigen binding domain specific for the tumor antigen CD123, a transmembrane domain, a primary intracellular signaling domain and a costimulatory domain and in particular where the antigen binding domain is an antibody or antibody fragment, and more specifically an scFv, Fv, or Fab specific for CD123 (Brogdon et al., claims and paragraphs 1-40). In addition, Brogdon et al. teaches transmembrane domains derived from CD28 or CD8, including a transmembrane domain corresponding to SEQ ID NO:12, primary intracellular domains including CD3 zeta corresponding to SEQ ID NO:18, secondary 
Brogdon et al. differs from the claims as written by not specifically teaching that the agent to be administered with the CAR is nucleic acid encoding a RIAD or Ezrin polypeptide or a nucleic acid encoding a RIAD polypeptide comprising a RISR peptide, and most specifically where the RISR peptide is SEQ ID NO:64, where the RIAD polypeptide is SEQ ID NO:63 or where the RIAD polypeptide comprising a RISR peptide is SEQ ID NO:65. Brogdon et al. further does not specifically teach the structure of a single vector encoding both the CAR and the RIAD and/or RISR. Carlson et al. supplements Brogdon et al. by teaching kinase inhibitors of cyclic AMP dependent protein kinase A (PKA) which comprise a polypeptide that inhibits the binding of PKA and an A kinase anchoring protein (AKAP), or which are AKAP mimics, and nucleic acids encoding the same (Carlson et al., claims). Specifically, Carlson et al. teaches an prima facie obvious to the skilled artisan at the time of filing to combine the nucleic acid encoding a tumor binding CAR as taught by Brogdon et al. with a nucleic acid encoding a kinase inhibiting RIAD and/or RISR peptide as taught by Carlson et al. and Jarnaess et al. in an immune effector cell in order to prevent PKA inhibition of CAR mediated IL-2 and IFN-gamma secretion, and to form a composition useful for treating cancer with a reasonable expectation of success. 
Finally, in regards to the structure of the vector for expressing the CAR and the RIAD and/or RISR peptides, it is noted that Brogdon et al. teaches a number of ways in which two nucleic acids encoding two different peptides can be delivered and expressed in a cell. In particular, Brogdon et al. describes the use of a single vector comprising a cleavable peptide T2A linker between the two nucleotide sequence such that expression of both is under the operative control of a single promoter (Brogdon et al. paragraph 253). Goedhart et al. supplements Brogdon et al. by providing a comparison of four different co-expression strategies, including co-transfection, dual promoter plasmid, the use of an IRES, and the use of a viral 2A peptide, for prima facie obvious to the skilled artisan at the time of filing to make and use a nucleic acid vector comprising a single promoter operatively linked to a coding sequence for a CAR and a coding sequence for ezrin or RIAD, where the two coding sequences are separated by a 2A peptide coding sequence, in order to achieve stoichiometric 
 Applicant’s arguments made in reference to the teachings of Brogdon et al., Carlson et al. and Jarnaess et al. have been considered in so far as they apply to the new grounds of rejection but have not been found persuasive. 
The applicant reiterates previous arguments that Brogdon et al. does not teach the combination of a nucleic acid molecule encoding a RIAD or ezrin polypeptide in combination with a nucleic acid encoding a CAR, or teach a CAR T cell comprising a nucleic acid encoding a RIAD or ezrin polypeptide. The applicant further argues that the teachings of Brogdon et al. cannot be combined with the teachings of Carlson et al. because Carlson et al. teaches the effects of a RIAD or RIAD/RISR on T cells expressing a native TCR, not a CAR. According to applicant, the skilled artisan at the time of filing would not have not have reasonable expected that the RIAD would successfully improve T cell function in a CAR T cell, and would not have known whether a RIAD polypeptide expressed in a CAR T cell would have regulated the desired factors. The applicant also argues that none of the references teach stoichiometric expression of a CAR and RIAD or a CAR and ezrin. 
In response, it is first noted that the rejection of record now cites Goedhart et al. for providing the motivation to utilize a single vector 2A system to express a CAR and RIAD, where the expression is stoichiometric. Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant rejection, Brogdon et al., the primary reference, was cited for teaching chimeric antigen receptors (CARs) and nucleic acids encoding chimeric antigen receptors with the structures as claimed. Brogdon et al. was also cited for teaching methods of treating cancer comprising administering CAR T cells, in particular, allogeneic T cells, and further administering one or more agent to increase the efficacy of the immune effector cells (Brogdon et al., paragraph 38 and 360).The rejection of record acknowledged that Brogdon et al. differs from the claims as written by not specifically teaching that the agent for increasing the efficacy of CAR T cells is a RIAD or Ezrin polypeptide. Carlson et al. was cited to supplement Brogdon et al. by teaching kinase inhibitors of cyclic AMP dependent protein kinase A (PKA) which comprise a polypeptide that inhibits the binding of PKA and an A kinase anchoring protein (AKAP), or which are AKAP mimics, and nucleic acids encoding the same (Carlson et al., claims). Specifically, Carlson et al. teaches an AKAP mimic capable of inhibiting PKA activity which is a peptide with a sequence 100% identical to SEQ ID NO:63 referred to as MEME3 (Carlson et al., page 28 and claim 3). Carlson et al. teaches that PKA is involved in cAMP mediated inhibition of T cell responses and that inhibition of PKA can increase T cell immune function (Carlson et al., pages 8-9). Carlson et al. further teaches vectors, including viral vectors, comprising nucleic acid encoding the AKAP mimic or a fusion protein thereof operatively linked to a promoter, and cells transfected/transduced with the vector (Carlson et al., pages 41-42). In .  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-25, 29-32, 35-38, 40-52 and 55-56 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for stoichiometric expression of a chimeric antigen receptor (CAR) and RIAD or a CAR and ezrin from a single nucleotide sequence in a cell where the nucleotide sequence encodes a single polypeptide comprising a CAR and RIAD or a CAR and ezrin separated by one or more peptide cleavage sites, does not reasonably provide enablement for the stoichiometric expression of two polypeptides from a single nucleotide sequence where the nucleotide sequences encoding the two polypeptides are connected via an IRES, or are expressed using two different promoters. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claims as written read on a product which is a nucleic acid molecule comprising a polynucleotide sequence encoding both a CAR and RIAD or a CAR and ezrin, where the polynucleotide yields stoichiometric expression of both proteins in a cell. As written, the claimed nucleic acid reads both on a nucleic acid which lacks any particular regulatory or transcriptional elements capable of expressing either encoded polypeptide, and a nucleic acid  which comprises any one or more regulatory or transcriptional/translational elements for expressing a protein in a cell. The specification teaches a number of strategies which can be used to co-express two proteins in a cell, including the use of two separate vectors, the use of a single vector with two promoters, the use of a vector with one promoter that utilizes an IRES for co-expression and a vector with one promoter that utilizes a peptide cleavage sequence for co-expression. The one common factor amongst all the strategies disclosed in the specification is the use of at least one promoter. The specification does not teach that a nucleic acid devoid of any regulatory elements or transcriptional elements can harness the cellular machinery to express any protein encoded by 
At the time of filing the prior art clearly teaches that of the various strategies known in the prior art and disclosed in the specification for expressing two different protein in a cell, only vectors utilizing a 2A peptide sequence were capable of stoichiometric expression of two different proteins. For example, Goedhart et al. compares four co-expression strategies, including co-transfection, dual promoter plasmid, the use of an IRES, and the use of a viral 2A peptide, for the expression of two different polypeptides in a mammalian cell. Of the four strategies tested, Goedhart et al. teaches that the 2A strategy resulted in equimolar expression of both polypeptides (Goedhart et al. (2011) PLoS ONE, Vol. 6(11): e27321. doi:10.1371/journal.pone. 0027321, pages 1-8, see pages 1-2 and Figure 1).  Goedhart et al. teaches that similar to co-expression using two separate vectors, expression of the two polypeptides from single vector using two different promoters resulted in a striking heterogeneity of expression between the two proteins (Goedhart et al., page 2, Figure 1A and 1B. Goedhart et al. further teaches that the use of an IRES to co-express the two proteins also failed to produce equimolar amounts of the two proteins. Instead Goedhart et al. teaches that the level of protein expressed from the IRES was reduced compared to the upstream protein, and that the upstream protein was expressed at an approximately 3-fold higher level than the protein downstream of the IRES  (Goedhart et al., 
Therefore, in view of the state of the prior art regarding vectors capable of stoichiometric expression of two proteins in a cell, the teachings of the specification which only identify a vector utilizing a 2A sequence for obtaining stoichiometric expression of a CAR and RIAD in a cell, and the breadth of the claims, it would have required undue experimentation to practice the scope of the invention as claimed. 

No claims are allowed. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633